Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01002-CV



NOSA E. OMOREGIE AND STELLA A. ADEDEJI,  Appellants

V.

ENTERPRISE HOMES, INC. d/b/a THE ENTERPRISE COMPANY, 
Appellee



On Appeal from the 280th District Court 
Harris County, Texas
Trial Court Cause No. 2006-50339



MEMORANDUM OPINION	Appellants Nosa E. Omoregie and Stella A. Adedeji have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208
(Vernon Supp. 2007); 51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellant
Nosa E. Omoregie and Stella A. Adedeji  did not adequately respond.  See Tex. R.
App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of
case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.